Citation Nr: 0614088	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  98-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to service connection for tinnitus, including 
as secondary to his service-connected bilateral hearing loss. 
 
3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 through June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran now resides in 
Georgia, so the matter is being handled by the RO in Atlanta, 
Georgia.

The issues of entitlement to an increased rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, and whether new and material evidence has been 
submitted to reopen the claim for service connection for 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran claimed service connection for post-traumatic 
stress syndrome (PTSD) in January 2006 via a written 
statement and hearing testimony.  This matter is REFERRED to 
the RO for appropriate action.


FINDING OF FACT

There is competent medical evidence showing that the 
veteran's bilateral tinnitus is more likely than not 
secondary to his service connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 
1131 (West 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral tinnitus.  
He contends that his tinnitus onset in June 1975 following 
his involvement in an explosion in-service.  The 
preponderance of the evidence supports his claim, because his 
tinnitus was found to be more likely than not secondary to 
his service-connected hearing loss.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303(a).  See also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. 
§ 3.310, when a current disability is due to or the result of 
a service-connected disability, that disability will also be 
service connected.

The veteran complains of bilateral tinnitus dating back to 
June 1975.  Symptoms including loss of balance, dizziness and 
episodes of tinnitus are reported first in an August 1996 VA 
audio examination.  On VA examination of August 2001, the 
veteran reported experiencing tinnitus since 1975.  He 
described high pitched tones of varying loudness that often 
wake him up at night.  The VA examiner opined that with the 
veteran's reported history of tinnitus since 1975, it is more 
likely than not that the tinnitus is secondary to his hearing 
loss.  Because the hearing loss is service-connected, the 
secondary tinnitus will also be service connected under 
38 C.F.R. § 3.310.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for tinnitus, including as 
secondary to his service-connected bilateral hearing loss, is 
granted.


REMAND

The veteran is seeking service connection for headaches.  The 
headache claim was denied in the June 1979 rating decision, 
so the present claim is whether new and material evidence has 
been submitted to reopen service connection for headaches.  
The veteran also claims that his service connected bilateral 
hearing loss is worthy of a rating higher than 10 percent.  

Under 38 C.F.R. § 3.159(b)(1), the increased rating claim is 
not ready for review.  38 C.F.R. § 3.159(b)(1) imposes a duty 
upon VA to notify the veteran of (1) what information and 
evidence is needed to substantiate the claim; (2) which 
information the veteran is expected to provide to VA; and (3) 
which information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  
The May 2001 letter to the veteran addressed his service 
connection claims, but did not provide the evidence of what 
information and evidence is needed to substantiate an 
increased rating claim.  VA's duty now also includes a duty 
to notify the veteran of the evidence needed to establish a 
disability rating and effective date for the claims(s) on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA did not give the veteran any such notice; thus, additional 
development is required.  

38 U.S.C.A. § 3.159(c)(2) requires VA to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including military records, 
service medical records, VA treatment records, and records 
from the Social Security Administration (SSA).  The veteran 
contends that his current disabilities result from his 
involvement in an explosion in service in June 1975.  There 
is no reference to the explosion in the veteran's service 
medical records.  No additional military records are 
contained in the claims folder.  VA must attempt to verify 
the veteran's involvement in the June 1975 explosion.  

At the January 2006 hearing, the veteran stated that he 
received treatment following the explosion at Walter Reed 
Army Medical Center, and at Fort A. P. Hill.  VA should also 
obtain these treatment records, in addition to any and all 
non-duplicative VA treatment records for his claimed 
disabilities since service.

In May 1999, VA received notice that the veteran filed for 
Social Security Disability benefits.  It is unclear from the 
record whether a decision was issued in the SSA matter.  It 
is incumbent upon VA to obtain a copy of any SSA decision and 
determine whether relevant records exist in the SSA file, 
which must be sought in relation to the veteran's claims.

38 C.F.R. § 3.159(c)(1) requires that VA make reasonable 
efforts to obtain relevant records not in the possession.  
Throughout the course of this appeal the veteran has referred 
to treatment from several private doctors, including Dr. 
Smyth for current treatment of headaches.  Dr. Smyth's 
records are not in the claims folder, and have the potential 
to be new and material to the veteran's headache claims, so 
VA must make reasonable efforts to obtain them, and any other 
private treatment records relevant to the veteran's claims.
Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to notify the 
veteran pursuant to 38 C.F.R. § 3.159 with regard 
to his claim for an increased initial evaluation 
for headaches.  Provide the veteran with proper 
notice under current law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

2.  Obtain complete military personnel record and 
verify the June 1975 explosion alleged by the 
veteran.  Also obtain complete service medical 
records with regard to treatment following that 
explosion, including, but not limited to records 
from Walter Reed Army Medical Center and Fort A. 
P. Hill.

3.  Verify whether the veteran is receiving 
Social Security Disability.  If so, obtain a copy 
of any decision regarding the Social Security 
claim, and obtain any relevant records from the 
Social Security file.  Associate any records 
obtained with the claim folder.

4.  Verify with the veteran at which VA medical 
centers he has treatment and ensure that the 
claims folder contains any record of VA treatment 
for the claimed disabilities.  He mentioned 
treatment at Lake City, Gainseville, and Tampa 
VAMCs.

5.  Have the veteran submit duly executed 
authorizations to obtain records from any private 
physicians that he has seen for his claimed 
disabilities, including recent treatment from Dr. 
Smythe for headaches.  Obtain relevant non-
duplicative records and associate them with the 
claims folder. 
 
6.  Allow an appropriate time for the veteran to 
respond to the notice on all claims, and then 
readjudicate each of the veteran's claims.  If a 
claim remains denied, the RO will provide the 
veteran and his representative with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
a response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


